UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1116



AHSAN UL ABEDIN,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-167-540)


Submitted:   August 26, 2005                 Decided:   October 20, 2005


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andres Cayetano Benach, MAGGIO & KATTAR, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Daniel E. Goldman,
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ahsan Ul Abedin, a native and citizen of Bangladesh,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   affirming,    without     opinion,   the   immigration

judge’s order denying his motion to reopen immigration proceedings.

We have reviewed the record and the immigration judge’s order and

find that the immigration judge did not abuse his discretion in

concluding that Abedin failed to establish that counsel rendered

ineffective assistance.      See INS v. Doherty, 502 U.S. 314, 323-24

(1992) (setting forth standard of review).             Accordingly, we deny

the petition for review.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                            PETITION DENIED




                                    - 2 -